 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                    Case No. 2:17-cv-02009-KJM-EFB (PC)
11   AARON LAMONT STRIBLING,
                                                    [PROPOSED] ORDER
12                                     Plaintiff,
13                  v.
14

15   LEWIS,
16                                   Defendant.
17

18         GOOD CAUSE APPEARING,

19         IT IS ORDERED that Defendant’s Motion for Protective Order is GRANTED.

20         IT IS FURTHER ORDERED that all discovery in this matter, including discovery that has

21   already been propounded, except that pertaining to the subject of exhaustion, be stayed until the

22   Court rules on Defendant’s motion for summary judgment.

23         IT IS FURTHER ORDERED that any discovery and scheduling orders are vacated until the

24   Court rules on Defendant’s motion for summary judgment. At which time, the Court will issue a

25   new discovery and scheduling order, if necessary.

26   Dated: November 28, 2018.
27

28

                                                             [Proposed] Order (2:17-cv-02009-KJM-EFB (PC))
